IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH EX REL. ROBERT                    : No. 80 WM 2021
MORRIS ANTHONY,                                :
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
BOBBI JO SOLOMAN, SUPERINTENDENT,              :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of April, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.